Exhibit 10.33

 

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT

 

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT entered into this 9th day of
January, 2004, by and between Teradyne, Inc., a Massachusetts corporation
(“Teradyne”), and the undersigned executive officer of Teradyne (“Employee”).

 

WITNESSETH:

 

WHEREAS, Teradyne and Employee desire to set forth certain terms and conditions
relating to benefits to be afforded to Employee upon the occurrence of a Change
in Control (as hereinafter defined) of Teradyne;

 

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

 

1. Option Acceleration. (a) During the Term (as hereinafter defined), if within
twenty-four (24) months following a Change in Control there is a Termination
Event (as hereinafter defined), all of Employee’s unvested Options granted prior
to, on, or after the date hereof (but only (I) such Options as have been granted
to Employee by Teradyne as of the date of the Change in Control or (II) such
Options as have been assumed by an acquiring company at the time of a Change in
Control or such new options that have been substituted by an acquiring company
for Options existing at the time of a Change in Control, each pursuant to the
terms of any Teradyne option plan) shall automatically become fully vested as of
the date of such Termination Event. The parties hereto acknowledge that the
terms of this Agreement are intended to modify the terms of Employee’s existing
Option agreements and to be a supplement to future Option agreements.

 

(b) For purposes of this Agreement, the following terms shall have the following
meanings:

 

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of Employee, after notice thereof, to render
services to Teradyne in accordance with the terms or requirements of his or her
employment; (ii) Employee’s disloyalty, gross negligence, willful misconduct,
dishonesty, fraud or breach of fiduciary duty to Teradyne; (iii) Employee’s
deliberate disregard of the rules or policies of, or breach of an agreement
with, Teradyne which results in direct or indirect loss, damage or injury to
Teradyne; (iv) the unauthorized disclosure by Employee of any trade secret or
confidential information of Teradyne; or (v) the commission by Employee of an
act which constitutes unfair competition with Teradyne.

 

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the shareholders of Teradyne



--------------------------------------------------------------------------------

immediately prior to such transaction own less than a majority of the combined
voting power of the then-outstanding securities of the combined corporation or
person immediately after such transaction; (ii) any sale, lease, exchange or
other transfer of all or substantially all of Teradyne’s assets; (iii) the
adoption by the Board of Directors of Teradyne of any plan or proposal for the
liquidation or dissolution of Teradyne; (iv) a change in the majority of the
Board of Directors of Teradyne through one or more contested elections; or (v)
any person (as that term is used in Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act of 1934, as amended) becomes beneficial owner of 30% or more of the
combined voting power of Teradyne’s outstanding voting securities.

 

“Good Reason” shall mean any one or more of the following: (i) any material
reduction of Employee’s responsibilities (other than for Cause or as a result of
death or disability); (ii) any material reduction in Employee’s model
compensation as in effect on the date of the consummation of the Change in
Control, or as the same may be increased from time to time, or any failure by
Teradyne to pay to Employee any bonus accrued, but not yet paid, upon written
notice by Employee to Teradyne, within 45 days; (iii) a material reduction in
the value of Employee’s benefit package from the value of Employee’s benefit
package on the date of the consummation of the Change in Control; or (iv) any
permanent assignment of Employee to a job location situated more than 50 miles
away from his current job location.

 

“Option” shall mean an option to purchase shares of Teradyne Common Stock.

 

“Termination Event” shall mean (i) any termination of Employee by Teradyne
without Cause or (ii) any voluntary termination by Employee for Good Reason.

 

2. (a) Parachute Payment Gross-Up. If any Payments (as hereinafter defined) to
Employee are subject to the Excise Tax (as hereinafter defined), Teradyne shall
pay to Employee a Gross-Up Payment (as hereinafter defined). The Gross-Up
Payment with respect to any Payment shall be paid no later than 15 days prior to
the date that the Excise Tax is due with respect to such Payment.

 

(b) Definitions. For purposes of this Section 2, the following terms shall have
the following meanings:

 

  (i) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

  (ii) “Excise Tax” shall mean the tax imposed by Section 4999 of the Code. The
amount of the Excise Tax (if any) imposed on any non-cash benefits or any
deferred payment or benefit shall be reasonably determined by Teradyne, after
consultation with its legal and tax advisors.

 

  (iii) “Gross-Up Payment” shall mean, with respect to Payments to the Employee,
the amount necessary so that the amount retained by Employee, after reduction
for (1) any Excise Tax on the Gross-Up

 

-2-



--------------------------------------------------------------------------------

Payment and (2) any federal, state, or local income and employment taxes imposed
on the Gross-Up Payment, is an amount equal to the Excise Tax on the Payments to
Employee, other than the Gross-Up Payment. The amount of the Gross-Up Payment
shall be reasonably determined by Teradyne after consultation with its legal and
tax advisors.

 

  (1) For purposes of determining the amount of the Gross-Up Payment, Employee
shall be deemed to pay federal income taxes at the highest marginal rate of
federal, state and local income tax in the calendar year in which the Gross-Up
Payment is made (determined by reference to Employee’s residence for such
calendar year), net of the maximum reduction in federal income taxes which could
be obtained from deduction of such state and local taxes.

 

  (2) In the event that the Excise Tax with respect to the Payments is
determined to exceed the amount taken into account hereunder, Teradyne shall
make an additional Gross-Up Payment in respect of such excess. For purposes of
calculating such Gross-Up Payment, any interest or penalties imposed in
connection with such excess Excise Tax shall be treated as an Excise Tax.

 

  (3) In the event that the Excise Tax with respect to the Payments is
subsequently determined to be less than the amount taken into account for
purposes of calculating the Gross-Up Payment, Employee shall promptly repay to
Teradyne the after-tax portion of the Gross-Up Payment that exceeds the Gross-Up
Payment that otherwise would have been payable in connection with the actual
Excise Tax imposed on the Payments.

 

  (iv) “Payment” shall mean, with respect to the Employee, any payment in the
nature of compensation to (or for the benefit of) such individual, if such
payment is contingent on a change (i) in the ownership or effective control of
Teradyne or (ii) in the ownership of a substantial portion of the assets of
Teradyne (in each case, as reasonably determined by Teradyne in accordance with
Section 280G(b)(2) of the Code and the regulations promulgated thereunder).
Notwithstanding the foregoing, any amount payable to (or for the benefit of) the
Employee shall be a Payment if an Excise Tax is imposed on the Employee with
respect to such payment or benefit, and such payment or benefit is contingent on
a change (i) in the ownership or effective control of Teradyne or (ii) in the
ownership of a substantial portion of the assets of Teradyne (in each case,
determined in accordance with Section 280G(b)(2) of the Code and the regulations
promulgated thereunder).

 

-3-



--------------------------------------------------------------------------------

3. No Obligation of Employment. Employee understands that the employment
relationship between Employee and Teradyne will be “at will” and Employee
understands that, prior to any Change in Control, Teradyne may terminate
Employee with or without “Cause” at any time. Following any Change in Control,
Teradyne may also terminate Employee with or without “Cause” at any time subject
to Employee’s rights and Teradyne’s obligations specified in this Agreement.

 

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

 

5. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

 

6. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 6. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

 

7. Assignment. Employee may not assign any of his rights or delegate any of his
duties or obligations under this Agreement. The rights and obligations of
Teradyne under this Agreement shall inure to the benefit of, and shall be
binding upon, the successors and assigns of Teradyne. For purposes of this
Agreement, “Teradyne” shall be deemed to include all successors and assigns of
Teradyne.

 

8. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Employee and
Teradyne relating to the subject matter hereof; provided, however, that
Employee’s existing option agreements, as modified hereby, shall remain in
effect.

 

-4-



--------------------------------------------------------------------------------

9. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to Teradyne, to:

 

Teradyne, Inc.

   

321 Harrison Avenue

   

Boston, MA 02118

   

Attention: General Counsel

 

If to Employee, at Employee’s address set forth on the signature page hereto.

 

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

 

11. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

 

12. Term. The term of this Agreement (the “Term”) shall commence upon the date
hereof and terminate upon the earlier of (i) twenty-four (24) months following
any Change in Control of Teradyne, (ii) the date prior to any Change in Control
of Teradyne that Employee for any reason ceases to be an employee of Teradyne
and (iii) the date following any Change in Control of Teradyne that Employee is
terminated for Cause or voluntary terminates his employment (other than for Good
Reason).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC.

By:

 

/s/ George W. Chamillard

--------------------------------------------------------------------------------

Name:

 

George W. Chamillard

Title:

 

Chairman &

Chief Executive Officer of

Teradyne, Inc.

EMPLOYEE

   

/s/ Jeffrey R. Hotchkiss

--------------------------------------------------------------------------------

Name:

 

Jeffrey R. Hotchkiss

Address:

   

 

-6-